Martin, J.
{on motion for rehearing). Upon the motion for rehearing, the respondents are apprehensive that the lan*197guage used by this court in its opinion may be construed as meaning that they will not be permitted to introduce testimony upon a further hearing to show what sums were actually contributed by the deceased, John Blaney, to the support of his household, and what sums were contributed to the support of the respondent, Frances Lindsay, during the year preceding his death. In the decision, filed October 12, 1937, the court stated:
“. . . His earnings during the year preceding his death were $1,440. It was agreed at the hearing before the examiner that Mr. Blaney contributed on account of household expenses, $60 a month, or a total of $720, during the year immediately preceding his death.”
From the stipulated facts, the court assumed that $720 was the total contribution made by the deceased during the year immediately preceding his death. It is contended that said amount was the net contribution to the support of Mrs. Lindsay. When the record is returned to the Industrial Commission, the applicant may show the true facts, but, in making the award, account must be taken of the cost of Mr. Blaney’s support during the year preceding his death. There is no’ occasion to change the mandate, since the judgment was reversed with directions for further proceedings in accordance with the opinion which the memorandum clarifies.
Motion denied, without costs.